MEMORANDUM **
California prisoner Tony Stewart appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 habeas corpus petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, Clark v. Murphy, 331 F.3d 1062, 1067 (9th Cir.2003), and we affirm.
Stewart contends that his due process rights were violated because the trial court failed to specifically instruct the jury regarding his theory of defense.
Although both the California Appellate Court and the district court found that the trial court erred in failing to give the specific instruction regarding excessive force by police officers, the district court correctly found that habeas relief is not warranted because Stewart cannot demonstrate that the error “so infected the entire trial that the resulting conviction violates due process.” Estelle v. McGuire, 502 U.S. 62, 72, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.